Dissenting Opinion.
DeBlanc, J.
Plaintiff is the holder of several bonds made and delivered by the State of Louisiana to the order of the Baton Rouge, Grosso Tote, and Opelousas Railroad Company, and bought, it is alleged, before maturity and at their market value.
Defendant refuses to fund said bonds, on the grounds :
First — That the suspicion which rests on their validity has not been removed by a decree of this court.
Second — That the board is expressly prohibited, before such a decree, from funding any of the bonds belonging- to the suspected class.
Third- — That said bonds were not lawfully issued, did not lawfully pass from the possession of the State, and they are not, within the meaning of our constitution and statutes, any portion of the floating debt of Louisiana.
Thus, without exception, every issue which can now or hereafter lie raised, by either plaintiff or defendant, in regard to the funding- of those bonds, is raised in and by their pleadings. Their validity and the title of the holder are asserted by plaintiff, denied by defendant. The action could be reduced, the defense can not be increased.
Plaintiffs petition contains two distinct demands, one that the board show cause why it shoflld not fund, as required; the other that by mandamus we command the funding. ■ The last of its demands is premature, *270the other is not. II both can not now bo urged, tho first can, and that which is irrelevant does not vitiate that which is relevant.
II plaintiff again appears before our courts, what shall it ask? Less the mandamus, which at this very moment it is asking, a decree — to enforce which an additional decree may become indispensable — one recognizing the right, tlic other ordering tho execution of the first. Why, then, not decide at once whether tlio bonds are fundable, whether that branch of tho action should be granted or denied ?
I respectfully dissent from tho opinion of tho court.